Citation Nr: 0123929	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  98-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than November 
29, 1996 for the grant of service connection for psychotic 
disorder.

2.  Disagreement with the initial 50 percent rating assigned 
for the service-connected psychotic disorder.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to December 
1959.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from February and May 1998 rating decisions of the 
Department of Veterans Affairs (VA) Detroit, Michigan 
Regional Office (RO).  Thereafter, the case was transferred 
to the Atlanta, Georgia RO, which is presently handling the 
current appeal.

The veteran testified at a hearing before a Hearing Officer 
at the Detroit, Michigan RO in March 1999.  

At the March 1999 hearing, the veteran presented testimony as 
to the issue of entitlement to a 100 percent rating for the 
service-connected psychotic disorder due to unemployability.

On VA Form 9, submitted in September 1999, the veteran 
indicated that he wished to withdraw the claim pertaining to 
increase and individual unemployability and indicated that he 
was seeking 100 percent total disability.  In light of the 
veteran's apparent conflicting statements with regard to his 
claim, the Board will construe the document as a substantive 
appeal with regard to disagreement with the original 50 
percent rating for the psychiatric disorder and for a total 
disability rating.  The Board points out that in August 2000, 
the veteran testified at a hearing in Washington, D.C. before 
the undersigned member of the Board.  At that hearing, the 
veteran testified regard the disagreement with the initial 50 
percent psychotic disorder and entitlement to a total 
disability rating.

At the August 2000 hearing, the veteran also withdrew his 
claims as to whether there was clear and unmistakable error 
in the March 30, 1971 and November 6, 1996 rating decisions.  
It light of the veteran's withdrawal of those claims during 
the hearing, they are no longer in appellate status and will 
not be further addressed.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was denied by means of a March 
1971 RO decision;  the veteran was not properly notified of 
that decision until May 1996 and he perfected an appeal as to 
the decision; in October 1996, the veteran withdrew his 
appeal as to the March 1971 RO decision and it became final.

2.  By rating action in May 1996, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder and 
the veteran perfected an appeal with regard to that decision; 
in October 1996, the veteran withdrew his appeal with regard 
to the May 1996 RO decision and it became final.

3.  By rating action in November 6, 1996, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder and the veteran submitted a notice of disagreement 
in November 1996 with that determination.  In December 1996, 
the veteran withdrew his notice of disagreement with the 
November 1996 rating action and it became final.

4.  The earliest communication of record subsequent to the 
November 6, 1996 final RO decision which could constitute a 
claim to reopen the previously denied claim of entitlement to 
service connection for a psychiatric condition was received 
by VA on November 29, 1996.

5.  The veteran's service-connected psychotic disorder is 
shown to be likely manifested by social isolation and poor 
industrial adaptability evidencing occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than November 29, 1996, for the grant of entitlement to 
service connection for a psychotic disorder are not met.  38 
U.S.C.A. §§ 5107, 5110, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq.) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400, 66 Fed. Reg. 45602-45632 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (2000). 

2.  The criteria for a 70 percent evaluation for the service-
connected psychotic disorder have been met. 38 U.S.C.A. § 
1155, the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq.) (West 1991 & Supp 2000); 66 Fed. 
Reg. 45602-45632 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)); 38 C.F.R. 
Part 4, §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9210 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45602-45632 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claims regarding an earlier effective date for the grant of 
service connection for a psychiatric disorder and as to his 
disagreement with the 50 percent rating assigned for the 
service-connected psychiatric disorder has been satisfied 
under the circumstances presented in this case.  The Board 
will address any additional development necessary with regard 
to entitlement to a 100 percent rating for the service-
connected psychiatric disorder and a total rating based on 
individual unemployability in the Remand portion of the 
Decision.  The veteran has been specifically notified 
concerning what type of evidence is necessary with respect to 
his claims.  There is no indication of any additional records 
that the RO failed to obtain.  The RO also provided the 
veteran with the appropriate VA examinations.  Further, he 
has been notified in the rating decision, the statement of 
the case (SOC), supplemental statements of the case (SSOC) 
and associated notice letters, of the evidence needed to 
substantiate these claims.  The Board concludes that the 
discussions in the rating decisions, SOC's, SSOC's and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with VA's notification requirements.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.


1.  Entitlement to an effective date 
earlier than November 29, 1996 for the 
grant of service connection for psychotic 
disorder.

a.  Factual Background

The veteran submitted a claim for service connection for a 
mental disorder which was received in April 1968.

By rating action in May 1968, the RO denied the claim for 
service connection for a mental disorder.  The veteran was 
notified of that determination and of his appellant rights by 
letter dated in June 1968.  The veteran did not appeal that 
determination.

In January 1970, the veteran submitted VA form 21-529, 
Veteran's Application for Compensation or Pension, indicating 
that he was seeking service connection for a mental disorder 
and black-out spells due to head trauma in service.  

In November 1970, the veteran submitted a request to reopen 
the previously denied claim for service connection for a 
mental disorder.  

In January 1971, the veteran submitted a statement indicating 
that he was hospitalized at a VA Medical Center.

By rating action in March 1971, the RO denied service 
connection for a nervous disorder.  A review of the file 
shows that the veteran was not notified of the March 1971 
rating action or of his appellate rights as it was noted that 
there was no known address and that he was in and out of VA 
hospitals in various locations.

By letter dated in April 1974, the RO notified the veteran 
that the evidence submitted in March 1974, consisting of a VA 
Social Work Service statement, did not constitute new and 
material evidence to reopen the previously denied claim for 
service connection.

In January 1977, the veteran submitted VA form 21-526, 
Veteran's Application for Compensation or Pension.

By letter dated in January 1977, the RO notified the veteran 
that claim remained disallowed.

In August 1984, the veteran submitted a statement requesting 
that it be accepted as an informal claim for service 
connection for nerves.

In October 1995, the veteran submitted a request to reopen 
the claim for service connection for a nervous condition.  

By rating action in May 1996, the RO determined that the 
decision not to mail the veteran formal notification of the 
March 1971 rating decision in which service connection for a 
nervous disorder was denied, was not justified by the 
evidence of record as the veteran had submitted notice of a 
change of address in January 1971 indicating that he was 
currently hospitalized at a VA facility.  The RO determined 
that the veteran would be sent formal notification of the 
March 1971 rating decision and provided with the opportunity 
to submit a notice of disagreement with that determination.  
By letter dated in May 1996, the veteran was notified of the 
March 1971 rating action and advised of his appellate rights.  

By the May 1996 rating decision, the RO further determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim for service connection for 
a psychiatric disorder.  It was indicated that the rating 
action dated in May 1968 was the last final decision 
regarding the claim for service connection for a psychiatric 
disorder.

The veteran submitted Notices of Disagreement with both the 
March 1971 and May 1996 rating actions in June 1996.  
Separate Statements of the Case pertaining to the March 1971 
rating action and the May 1996 rating action were issued in 
June 1996.  A substantive appeal was received in July 1996.

In October 1996, the veteran submitted a statement 
withdrawing all substantive appeals submitted by him in the 
year 1996.  He indicated that he wished to pursue a claim of 
clear and unmistakable error in the March 1971 rating 
decision.  

By rating action in November 1996, the RO determined that 
there was no clear and unmistakable error in the prior denial 
of service connection for a neuropsychiatric disorder and 
that new and material evidence had not been submitted to 
reopen a claim for an neuropsychiatric disorder.

Subsequently, by letter in November 1996, the RO notified the 
veteran that his letter indicating that he wished to withdraw 
his appeals have been received.  It was indicated that all 
appeals had been canceled.  The RO indicated that statements 
of the veteran dated in September and October 1996 and 
duplicate documents were not new.  It was also indicated that 
no clear and unmistakable error in the previous denial of 
service connection was found.  He was advised of his 
appellate rights with regard to the determinations made.

In a statement received on November 29, 1996, the veteran 
submitted a statement, which he indicated was either a motion 
to vacate or reconsider the November 1996 rating action.  
This statement was construed by the RO as a claim to reopen 
the previously denied claim for service connection for a 
psychiatric disorder.  As part of that statement, the veteran 
acknowledged the withdrawal of all substantive appeals in 
October 1996 and indicated that he was seeking to appeal the 
November 1996 rating action on the basis of clear and 
unmistakable error.  

In December 1996, the veteran submitted a statement 
indicating that he wanted to withdraw his Notice of 
Disagreement as to the November 1996 rating action.

In a February 1997 letter, the RO indicated that the veteran 
had withdrawn notices of disagreement with the May 2, 1996 
decision regarding new and material evidence and the November 
6, 1996 decision concerning clear and unmistakable error.  
The veteran was notified that he could reinstate those 
notices of disagreement for one year from the date of 
notification of the original decision and that after the one 
year period the decision would become final.  

In April 1997, the RO requested the veteran to clarify 
whether he wished to have a July 1996 statement accepted as a 
notice of disagreement with regard to 1971 decision denying 
service connection for schizophrenia.  In April 1997, the 
veteran submitted a statement indicating that the notice of 
disagreement with the March 1971 decision was withdrawn.

In a May 1998 Decision of the RO Hearing Officer, service 
connection for a psychotic disorder was granted, effective on 
November 29, 1996.  It was noted that the veteran's reopened 
claim was received on November 29, 1996 and that the appeals 
with regard to the rating decisions of March 1971 and May 
1996 had been withdrawn in October 1996.

In August 2000, the veteran testified that the May 1999 
supplemental statement of the case was in error regarding the 
earlier effective date issue because it incorrectly stated 
that the March 1971 rating action became final.  The veteran 
testified that he never received notice of the March 1971 
rating action because at that time he was unable to function 
due to his psychiatric disorder and was hospitalized.  He 
noted that he had sent a change of address to the VA at that 
time.  He testified that the first notice of the March 1971 
rating action was in May 1996 and that he submitted had a 
notice of disagreement.  


	b.  Analysis 

The veteran contends that an effective date earlier than 
November 29, 1996, for the grant of entitlement to service 
connection for schizophrenia is warranted.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

A Notice of Disagreement may be withdrawn in writing at any 
time before the Board promulgates a decision 38 C.F.R. 
§ 20.204(a) (2000).  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204(b) (2000).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency  
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).

Where new and material evidence is received after a final 
disallowance of a claim and after the expiration of the 
appeal period, the effective date shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400(q)(ii) (2000).  For reopened 
claims, the effective date shall be the date of the receipt 
of the claim or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(r) (2000).

In this case, the veteran's claim of entitlement to service 
connection for a psychiatric disorder was denied by means of 
a March 1971 RO decision.  As discussed above, in the May 
1996 rating decision, the RO acknowledged that it had failed 
to properly notify the veteran of the March 1971 decision and 
it was determined that the March 1971 rating decision was not 
final.  The veteran was afforded the opportunity to appeal 
the March 1971 decision and he perfected that appeal by 
filing a substantive appeal in July 1996.  The veteran also 
perfected an appeal as to the portion of the May 1996 rating 
action in which it was determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a psychiatric disorder.

In October 1996, the veteran withdrew the appeal with regard 
to both the March 1971 rating action and the May 1996 rating 
action.  A review of the file shows that the October 1996 
statement clearly demonstrated his intention to withdraw his 
appeals and subsequent statements in the record show that he 
maintained that the appeal with respect to the March 1971 
rating decision was withdrawn.

Based on a thorough review of the record, the Board concludes 
that the RO's March 1971 denial of the appellant's claim for 
service connection for a psychiatric disorder and the May 
1996 rating action regarding new and material evidence became 
final and binding following the appellant's withdrawal of the 
claims in October 1996.  38 C.F.R. §§ 3.104(a), 20.204(b) 
(2000).  

The November 6, 1996 rating action again determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder.  The 
Notice of Disagreement as to that rating action was withdrawn 
by the veteran in December 1996.  Therefore, that decision 
became final.  

Subsequent to the November 6, 1996 rating decision, the 
veteran submitted a statement, received by VA on November 29, 
1996, which the RO construed as a request that his claim of 
entitlement to service connection for a psychiatric disorder 
be reopened.  The effective date for the award of service 
connection for a psychiatric disorder that was used by the 
RO, November 29, 1996, was the date on which that claim was 
first received following the final RO decisions. 

The Board has examined the evidence of record and finds that 
there is no communication of record subsequent to the 
November 1996 final rating action and prior to November 29, 
1996, which constitutes a claim, either formal or informal, 
to reopen the veteran's previously denied claim of 
entitlement to service connection for a psychiatric disorder.

The Board finds that the March 1971 rating decision in which 
the RO denied entitlement to service connection for a 
psychiatric disorder, as well as both the May 1996 and 
November 1996 rating decisions which determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of service connection for a 
psychiatric disorder, each become final prior to the receipt 
of the veteran's claim to reopen a previously finally denied 
claim on November 29, 1996.  Therefore, the proper effective 
date is the date of the receipt of that claim to reopen the 
previously finally denied claim.  38 C.F.R. § 3.400 (2000).

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than November 29, 
1996, for the grant of entitlement to service connection for 
a psychotic disorder are not met, and the veteran's claim 
must be denied. 



2.  Disagreement with the initial 50 
percent rating assigned for the service-
connected psychotic disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.

The veteran's service-connected psychotic disorder, not 
otherwise specified, is currently evaluated at a 50 percent 
level, effective on November 29, 1996, pursuant to the 
provisions of 38 C.F.R. § 4.130 including Diagnostic Code 
9210 (2000).

The general formula for rating mental disorders are as 
follows: a 100 percent evaluation requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9433 (2000).  

Considering the evidence and the rating criteria of Code 
9210, the Board finds that the requirements for a 70 percent 
rating for the service-connected psychotic disorder are met.

A January 1998 VA hospital summary shows that the veteran 
reported that he had not taken his medication since Christmas 
and was hearing voices and having delusions of seeing bugs 
all over and seeing white spots on his grandchildren.  The 
diagnosis was schizophrenia, paranoid type in acute 
exacerbation and the Global Assessment of Functioning Score 
(GAF) was reported as 35 currently and 60 for the previous 
year.  

A May 1998 private examination report showed that the veteran 
verbalized in a very articulate manner that was 
circumstantial and tangential.  It was noted that he became 
increasingly restless and agitated.  His mood and affect were 
anxious and he verbalized feelings of persecution.  It was 
noted that he had a history of auditory hallucinations and of 
being homeless and nomadic.  The examiner indicated that as 
he related his history, he exhibited delusional thinking and 
grandiose feelings.  It was noted that his reality thinking 
was askew and he had a tendency to misinterpret events in his 
life.  It was noted that he also ascribed ulterior motives of 
people in his social history and this had led to behaviors of 
withdrawal, suspicion and mistrust.  It was indicated that 
because of his defensive posture, he had a tendency to become 
frustrated and potentially volatile.  He reported sleep and 
appetite disturbances.  The examiner indicated that he was 
functioning on a marginal level and appeared to have drifted 
downward in social functioning over the years.  The diagnosis 
was schizophrenia and the GAF was 55 currently and 60 for the 
previous year.

On VA examination in May 1998, the veteran reported depressed 
mood, memory and concentration problems, impatience, variable 
energy levels, and chronic sleep disturbance.  He indicated 
that he had a poor appetite.  He verbalized some feelings of 
persecution and reported auditory and visual hallucinations.  
He reported increased social withdrawal and feelings of 
suspiciousness and distrust of people.  He reported that 
typically, he remained at home during the day, and that he 
would read, think or cry.  The examiner indicated that the 
veteran's speech was spontaneous and verbose at times and 
progressed in a somewhat circumstantial manner.  His mood was 
flat and his affect was appropriate.  His perception was 
normal and he was oriented to time, place and person.  His 
memory appeared unimpaired and his judgment and insight were 
good.  It was noted that his social functioning seemed quite 
severely impaired as he had become more isolative and 
withdrawn.  The examiner concluded that the veteran's 
industrial adaptability seemed quite poor.  It was noted that 
he had a strong history of psychotic thinking although it was 
noted that he did not appear to be evidencing a thought 
disorder at the time of the examination, possibly due to 
being appropriately and adequately managed on medication.  
The diagnosis was psychotic disorder, not otherwise 
specified.  The GAF score was 55.  

A full review of the evidence shows that the veteran is 
socially isolated and has had increasing difficulties with 
personal relationships.  The January 1998 VA hospital summary 
noted that the psychotic disorder was in acute exacerbation.  
The VA examiner in May 1998 indicated that the veteran's 
psychiatric disorder caused severe social impairment and that 
his industrial capacity was quite poor.  It was noted that he 
had a strong history of psychotic thinking.  Both the May 
1998 private and VA examination reports show that the veteran 
reported that he was socially isolated and had difficulty 
with delusional thinking.  The evidence of record shows that 
the veteran's psychotic disorder more closely approximates a 
level of disability that is productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
As such, the Board concludes that a 70 percent rating for 
service-connected psychiatric disability is warranted for the 
period beginning on November 29, 1996, which is the effective 
date of the award of service connection for this disability.

The Board will address the issue of entitlement to a 100 
percent rating for the service-connected psychotic disorder 
and entitlement to a total rating based on individual 
unemployability due to the service-connected disability in 
the Remand portion of the Decision, below.


ORDER

Entitlement to an effective date earlier than November 29, 
1996, for the grant of entitlement to service connection for 
a psychotic disorder is denied.

A 70 percent rating for the service-connected psychotic 
disorder is granted, subject to the regulations controlling 
to the disbursement of VA monetary benefits.  

REMAND

The Board is of the opinion that the current evidence of 
record is inadequate for purposes of adjudicating the issues 
of entitlement to a 100 percent rating for the service-
connected psychiatric disorder and entitlement to a total 
disability rating due to individual unemployability. 

As discussed above, the May 1998 VA examination report noted 
that the veteran's social functioning seemed quite severely 
impaired  and that his industrial adaptability seemed quite 
poor.  The Board finds that the another VA psychiatric 
examination is required because the examiner did not 
expressly address the degree of industrial inadaptability 
caused of the service-connected psychiatric disorder in light 
of his statements and testimony that he was unemployable.  
Such an opinion is required before the Board can decide the 
issue of a total compensation rating based on individual 
unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In light of the change in the law brought about by the VCAA, 
the Board finds that the claim must be remanded to obtain 
additional evidence and to insure that the appellant receives 
his due process rights.  The RO should obtain all current 
private and VA treatment records not currently in the claims 
folder.  After all additional evidence has been obtained, the 
veteran should be afforded a VA examination to determine 
whether he is unemployable due to his service-connected 
psychiatric disorder.

The Board notes that in April 1999, the veteran indicated 
that he would not appear for a scheduled VA compensation 
examination.  He is advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claims, to 
include the possible denial thereof.  See 38 C.F.R. § 3.655 
(2000).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected psychotic 
disorder since May 1998.  Thereafter, the 
RO should obtain legible copies of all 
records from any identified treatment 
source, to include all records of 
treatment by the VA, not currently of 
record.  Once obtained, all records must 
be associated with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
psychotic disorder.  Prior to the 
scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  The RO should insure that 
efforts to notify the veteran of any 
scheduled VA examination are documented 
within the claims folder.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examine should report a full multiaxial 
diagnosis, to include a Global Assessment 
of Functioning score on Axis V.  The 
examiner should be requested to express 
an opinion as to the degree of disability 
currently manifested by the service-
connected psychotic disorder, under 
criteria of Diagnostic Code 9210, to 
include opinion to the effect of the 
service-connected psychotic disorder on 
the veteran's ability to work.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Following completion of the above, 
the RO should review the veteran's 
claims.  As this is a rating from an 
original claim, the RO should consider 
whether staged ratings are appropriate 
under the holding in Fenderson v. West, 
12 Vet. App. 119 (1999).  If the claims 
remain denied, a supplemental statement 
of the case should be issued to the 
appellant and he should be given an 
opportunity to respond. 


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



